United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 09-1187
                                   ___________

Russell Berger,                           *
                                          *
              Appellant,                  *
                                          *
       v.                                 *
                                          *
Bell, Kitchen Supervisor, East            *
Arkansas Regional Unit, ADC; Greg         *
Harmon, Warden, East Arkansas             *
Regional Unit, ADC; Ray Hobbs,            *   Appeal from the United States
Assistant Director, Arkansas              *   District Court for the Eastern
Department of Correction; Williams,       *   District of Arkansas.
Sgt., East Arkansas Regional Unit,        *
ADC; Bryant, Correctional Officer,        *   [UNPUBLISHED]
East Arkansas Regional Unit, ADC;         *
Wilson, Chaplain, East Arkansas           *
Regional Unit, ADC; Glenny,               *
Assistant Chaplain, East Arkansas         *
Regional Unit, ADC; Does, (1)             *
Unknown, Ad-Hoc Committee;                *
Kelley, Assistant Deputy Director,        *
Arkansas Department of Correction;        *
Larry Norris, Director, Arkansas          *
Department of Correction; Hall,           *
Kitchen Supervisor, East Arkansas         *
Regional Unit, ADC; Kay Skillen,          *
(originally sued as Jane Doe, Dietician), *
                                          *
              Appellees.
                                   ___________

                             Submitted: May 19, 2009
                                Filed: May 29, 2009
                                 ___________

Before WOLLMAN, MURPHY, and MELLOY, Circuit Judges.
                         ___________

PER CURIAM.

       Russell Berger appeals the district court’s1 partial grant of summary judgment
to defendants in his 42 U.S.C. § 1983 action. Although the parties address the merits
of the district court’s ruling, we have an independent obligation to examine our own
jurisdiction. See Nolles v. State Comm. for Reorg. of Sch. Dists., 524 F.3d 892, 897
(8th Cir.), cert. denied, 129 S. Ct. 418 (2008). Because the summary judgment order
clearly left issues unresolved and the district court did not certify the order for
interlocutory appeal under Federal Rule of Civil Procedure 54(b), we find that the
order was neither final nor appealable. See 28 U.S.C. § 1291; Dieser v. Cont’l Cas.
Co., 440 F.3d 920, 923 (8th Cir. 2006). Thus, we dismiss the appeal for lack of
jurisdiction.
                          ______________________________




      1
        The Honorable James M. Moody, United States District Judge for the Eastern
District of Arkansas.

                                         -2-